EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fiona Ferguson on 4-29-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 2, “a mower deck” has been amended to: — a single unarticulated mower deck —
In lines 7-9, “wherein the mower deck is of an open-box structure that enables the mower deck to twist, flex, or bend when terrain over which the mower is traveling is uneven.” 
has been amended to: — wherein the mower deck is of an open-box structure that is not substantially rigid, the open-box structure comprising a top wall with a at least one strengthening member, wherein the at least one strengthening member is configured to enable the mower deck to twist, flex, or bend when terrain over which the mower is traveling is uneven. —

Claim 2 is canceled.  

Claim 3 has been amended as follows:
In line 2, “deck comprises:” has been amended to: — deck further comprises: —
In line 3, “a top wall having an upper surface, a lower surface, a first end,” has been amended to: —a lower surface, a first end,—
In line 5, “at least one bar extending transversely across the top surface of the top” has been amended to: — and wherein the at least one strengthening member comprises at least one bar extending transversely across a top surface of the top —

Claim 7 has been amended as follows:
In line 2, “wherein the open box structure of the mower deck further comprises” has been amended to: — wherein the at least one strengthening member further comprises —

Claim 15 has been amended as follows:
In lines 1-2, “comprising one or more anti-scalping rollers” has been amended to: — comprising at least one anti-scalping roller—
In lines 3-4, “wherein the one or more anti-scalping rollers are” has been amended to: — wherein the at least one anti-scalping roller is —

Claim 17 has been amended as follows:
In line 2, “a mower deck of an open-box structure;” has been amended to: — a single unarticulated mower deck, that is not substantially rigid, of an open-box structure comprising a top wall with at least one strengthening member;—
In line 6, “flexing, twisting, or bending the mower deck” has been amended to: — wherein the at least one strengthening member is configured to enable flexing, twisting, or bending the mower deck—

Claim 18 is canceled. 

Claim 20 has been amended as follows:
In line 2, “providing one or more anti-scalping rollers” has been amended to: — providing at least a pair of anti-scalping rollers—
In lines 3-4, “with at least one of the one or more anti-scalping rollers when one of pair of rollers travels through a depression” has been amended to: — with at least one of the pair of anti-scalping rollers when traveling through a depression —

Claim 21 has been amended as follows:
In line 3, “when the at least one of the one or more anti-scalping rollers” has been amended to: — when the at least one of the pair of anti-scalping rollers —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671